DETAILED ACTION
The following Office Action is in response to the Response to Election filed on September 21, 2022.  Claims 1, 2, 4, 6-9, 11, 13, 18-21, 24, 25, 27, 29, 31, 33, and 34 are currently pending, wherein of the pending claims, claims 21, 24, 25, 27, 29, 31, 33, and 34 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 21, 2022 is acknowledged.
Although, the Restriction set forth in the Office Action filed on September 9, 2022 listed Group I including claims 1, 2, 4, 6-9, 11, 13, and 18-20 drawn towards a cutting apparatus, and Group II including claims 21, 24, 25, 27, 29, 31, 33, and 34 drawn towards a method of harvesting a patch from an umbilical cord, upon further review, it appears that claim 20 is drawn towards a method of harvesting a patch from an umbilical cord and should be included in Group II, and claim 34 is drawn towards a cutting apparatus, and should be included in Group I.  Therefore, claims 20, 21, 24, 25, 27, 29, 31, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022.  Acknowledgement of the corrected groups of inventions and withdrawal is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 19 objected to because of the following informalities:  Line 1 of the claim unnecessarily repeats the phrase of “sliding shafts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 2 of the claim recites the limitation of “the base plate assembly”.  There is a lack of antecedent basis for this limitation in the claim, given the claim only recites “a base plate” but does not teach an assembly associated with the base plate, making it indefinite as to whether the limitation is referring to “the base plate” or a separate “base plate assembly”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Getts (US 4,255,858).
Concerning claim 1, the Getts prior art reference teaches a cutting apparatus capable of being used for cutting or processing an umbilical cord (Figures 1 & 2) comprising: a base plate assembly (Figures 1 & 2; 14, 47, housing forms a base plate assembly), wherein the base plate assembly has a planar surface (Figure 2; 47); a bar coupled to the base plate assembly (Figures 1 & 2; 62), wherein the bar is spaced from the planar surface such that a gap exists between the bar and the planar surface (Figure 2; gap exists between surface 47 and bar 62); a motor coupled to the base plate assembly (Figure 2; 16), wherein: the motor comprises a shaft (Figure 2; 17) with an eccentric pinion (Figures 1-4; 31); and the shaft with the eccentric pinion is generally perpendicular to the bar (Figure 2; 17 and 31 are perpendicular to 62), and a reciprocating blade coupled to the motor (Figures 1-4; 11), wherein: the reciprocating blade comprises a cutting edge that is parallel to the bar (Figure 2; blade 11 is parallel to bar 62); and a second gap exists between the cutting edge and the bar (Figure 2; gap exists between 11 and 62).
Concerning claim 2, the Getts reference teaches the apparatus of claim 1, wherein the base plate assembly comprises a cover plate (Figure 1; 47 may be interpreted as a cover plate) coupled to a base plate (Figure 1; 14 may be interpreted as a base plate).
Concerning claim 7, the Getts reference teaches the apparatus of claim 1, wherein the bar comprises a flat surface proximal to the cutting edge of the reciprocating blade (Figure 1; 60).
Concerning claim 9, the Getts reference teaches the apparatus of claim 1, further comprising a plurality of bars (Figure 1; 61, 62), wherein: each bar in the plurality of bars is configured to couple to the base plate assembly (both bars couple to the housing); and each bar in the plurality of bars is configured to provide a different gap spacing between each bar and the planar surface when coupled to the base plate assembly (a different gap exists from planar surface 47 and 61 than 62 given bar 61 is spaced proximally from 62, therein defining a gap when viewing the device from the side i.e. Figure 1).
Concerning claim 11, the Getts reference teaches the apparatus of claim 1, wherein the reciprocating blade is coupled to the motor via a blade carrier (Figure 1; 30); the blade carrier comprises a slot, and the eccentric pinion of the motor engages the slot (Figure 1; pinion 31 extends through aperture/slot within 30).
Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krumdieck (US 5,522,294).
Concerning claim 34, the Krumdieck prior art reference teaches an apparatus for cutting tissue, which may be used to cut or process an umbilical cord or pieces of an umbilical cord (Figures 1-5), the apparatus comprising: a base plate (Figure 1; 23), wherein the base plate has a planar surface; a receptacle coupled to the base plate (Figure 2; 32), wherein the receptacle comprises a lid (Figure 2; 31); a motor coupled to the base plate (Figure 1; 53), wherein: a motor comprises a shaft with an eccentric pinion (Figure 1; 52); and the shaft with the eccentric pinion is generally parallel to the lid (Figure 1; 31, 52); and a reciprocating blade coupled to the motor (Figure 2; 42), wherein: the reciprocating blade comprises a cutting edge that is parallel to the lid (Figure 2; 31, 42); and a gap exists between the cutting edge and the lid (Figure 5; 89).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getts (US 4,255,858) in view of Batt (US 5,205,043).
Concerning claim 13, the Getts reference teaches the apparatus of claim 1, wherein the motor is contained in a motor assembly and blade assembly (Figure 1; entire housing of 10 may be interpreted as motor and blade assembly) and wherein the motor and blade assembly comprises: a motor housing configured to contain the motor (Figure 2; 16); and a blade carrier configured to contain the reciprocating blade (Figure 1; slot 27 of carrier 30 contains portion of blade 11), but it does not specifically teach a blade cover configured to couple to the motor housing and contain the blade carrier and the blade.
However, the Ventura reference teaches a cutting surgical saw having a reciprocating blade (Figure 1), therein defining it as in the same field of endeavor as the Getts reference, wherein the reference teaches a blade cover (Figure 1; 16) extending from the handle housing (Figure 1; 12) to contain a blade carrier and a blade (Figure 1; 18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the motor and blade assembly of the Getts reference include a blade cover extending from the housing and configured to couple to the motor housing and contain the blade carrier and the blade as in the Ventura reference to protect a user or a patient if using the device in a surgical environment or situation (Ventura; Column 4, Lines 27-42).
Concerning claim 19, the combination of the Getts and Ventura references as discussed above teaches the apparatus of claim 13, wherein the Getts reference further teaches sliding shafts (Figure 1; proximal ends of 61 and 62 may be interpreted as sliding shafts given they slide within openings 63 and 64), wherein said sliding shafts may be positioned between the motor housing and where the blade cover of Ventura would be positioned in the combination.

Allowable Subject Matter
Claims 4, 6, 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Zahid reference (US 11,109,888) teaches a cutting device for splitting tissue; the Cox Jr. et al. reference (US 2017/0252380) teaches a device and method for umbilical cord processing; and the Kong et al. reference (US 7,146,895) teaches a device for slicing tissue including a sliding blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        11/18/2022